Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Orange County (De Rosa, J.), imposed September 26, 2012, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes review of his claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Melvin, 106 AD3d 1112 [2013], lv denied 21 NY3d 1044 [2013]). Eng, P.J., Skelos, Roman, Cohen and Hinds-Radix, JJ., concur.